Exhibit Press ReleaseSource: Fonix Corporation Fonix to Acquire 80% Interest in Chinese Software Provider Shanghai-Based Shanghai Gaozhi Software Systems Limited Delivers Software Solutions to Chinese Mobile Network Service Providers SALT LAKE CITY, UT(MARKET WIRE)Jun 30, 2008 Fonix Corporation (OTC BB:FNIX.OB - News) announces that it has signed a Stock Exchange Agreement to acquire 80% of the common stock of Shanghai Gaozhi Software Systems Limited ("GaozhiSoft"), a software developer and solutions provider in 2G (second-generation) and 3G (third-generation) mobile networks in China and throughout the Asian Pacific region. The remaining 20% will be acquired by funds managed by Southridge, LLC.
